1    Arturo Hernandez-M.
     LAW OFFICES OF ARTURO HERNANDEZ-M.
2    15 South 34th Street
     San Jose, California 95116
3    Phone: (408) 729-5785
     Fax: (408) 729-0167
4    State Bar No. 108980

5    Attorney for Defendant Alejandro Lopez

6                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
7                                       FRESNO DIVISION

8
     UNITED STATES OF AMERICA,                          )       Case No.1:18-cr-00260-DAD-BAM-1
9                                                       )
                                  Plaintiff,            )
10                                                      )       STIPULATION AND
            v.                                          )       ORDER TO CONTINUE
11                                                      )       STATUS CONFERENCE AND TO
                                                        )       EXCLUDE TIME FROM AUGUST
12                                                      )       26, 2019 TO SEPTEMBER 23, 2019
                                                        )
13   ALEJANDRO LOPEZ,                                   )
                                                        )
14                                Defendant,            )
                                                        )
15

16   TO THE UNITED STATES OF AMERICA AND ITS ATTORNEY OF RECORD,
17   KAREN ANN ESCOBAR, A.U.S.A.; ALL COUNSEL ENTITLED TO RECEIVE
18
     NOTICE; THE CLERK OF THE ABOVE COURT; AND THE HONORABLE JUDGE
19
     BARBARA A. McAULIFFE PRESIDIING IN SAID COURT:
20
            IT IS HEREBY STIPULATED by and between the parties hereto through,
21

22   Attorney for plaintiff; Karen Ann Escobar and Arturo Hernandez-M., Attorney for

23   defendant Alejandro Lopez, that the Status Conference now set for August 26, 2019

24   be continued any time be excluded from August 26, 2019 to September 23, 2019
25
            This request is made jointly by the government and defense in order to
26
     accommodate Defense Counsel Arturo Hernandez-M who is unable to attend on
27
     August 26, 2019 due to a federal sentencing in Buffalo, New York in the matter of
28
                                                            1
     U.S. vs. Gerardo Ballardo; Case No: 15CR202-W.
1           The parties agree that the interest of justice is served by granting this
2
     continuance and outweighs the best interests of the public and the defendant in a
3
     speedy trial. 18 U.S.C. § 3161(h)(7)(A). Further, the parties agree that time within
4
     which the trial of this case must be commenced under the Speedy Trial Act should
5

6    therefore be excluded from August 26, 2019, up to and including September 23, 2019

7    at 1:00 p.m.

8                                                          Respectfully submitted,
9

10                                                         /s/ Karen Ann Escobar
     Date: August 21, 2019                                  _____________________________
11                                                         Karen Ann Escobar
                                                           Attorney for Plaintiff, U.S.A.
12

13
     Date: August 21, 2019                                  /s/ Arturo Hernandez -M
14                                                         ARTURO HERNANDEZ-M
                                                           Attorney for Defendant
15                                                         Alejandro Lopez
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
1

2                                               ORDER

3             IT IS SO ORDERED that the 4th Status Conference is continued from August 26, 2019 to
4    September 23, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is
5
     excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).
6

7
              IT IS SO ORDERED.
8

9    Dated:      August 23, 2019                             /s/ Barbara   A. McAuliffe
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
